Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 12/16/2021 ("12-16-21 OA"), the Applicant amended the independent claim 8 to include the previously-indicated allowable subject matter of claim 12 and then canceled claim 12 on 03/10/2022 ("03-10-22 Response"). The Applicant amended claims 1, 13 and 14, canceled previously-withdrawn claims 17-20 and amended the title in the 03-10-22 Response. 
Currently, claims 1-11 and 13-16 pending. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 12-16-21 OA.
Applicant's amendments to the independent claims 1 and 8 have overcome the 35 U.S.C. 112(b) rejection of claims 1-16 set forth starting on page 3 under line item number 2 of the 12-16-21 OA.
Applicant's amendments to the independent claim 8 incorporating the previously-indicated allowable subject matter of claim 12 have overcome the 35 U.S.C. 102(a)(1) rejection of claim 8 as being anticipated by Perzlmaier set forth starting on page 6 under line item number 3 and the 35 U.S.C. 103 rejection of claim 11 as being unpatentable 
Allowable Subject Matter
Claims 1-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
wherein after the removing step, the encapsulating film layer remains on the side surface of the display device encapsulation structure and the side surface of the transparent cover.
Claims 2-7 are allowed, because they depend from the allowed independent claim 1.

Independent claim 8 is allowed, because the independent claim 8 has been amended to include the previously-indicated allowable subject matter of claim 12 set forth on starting page 9 under line item number 5 of the 12-16-21 OA.
Claims 9-11 and 13-16 are allowed, because they depend from the allowed independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 March 2021